NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VU MINH TRUONG,                                 No.    19-70829

                Petitioner,                     Agency No. A027-327-657

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**
                               San Francisco, California

Before: TALLMAN and HUNSAKER, Circuit Judges, and SILVER,*** District
Judge.

      Petitioner Vu Minh Truong, a citizen of Vietnam, seeks review of the Board

of Immigrations Appeals’ (BIA) order dismissing his appeal from an Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
Judge’s (IJ) denial of relief from removal. Truong argues he was denied due process,

and the IJ improperly denied his Convention Against Torture (CAT) claim. We have

jurisdiction under 8 U.S.C. § 1252(a) and deny the petition for review in part and

dismiss it in part.

       Due Process. Truong’s removal proceeding was not “so fundamentally unfair

that [he] was prevented from reasonably presenting his case,” and—even if it was

unfair—he cannot prove the manner of the proceeding prejudiced his interests.

Mendez-Garcia v. Lynch, 840 F.3d 655, 665 (9th Cir. 2016) (internal quotation

marks and citation omitted). After finding Truong incompetent, the IJ—with the

input of Truong’s attorney—crafted several safeguards to ensure the proceedings

were fair to Truong. See Matter of M-A-M-, 25 I. & N. Dec. 474, 477–82 (BIA 2011).

At the time, the IJ, the government, and Truong’s attorney all agreed the safeguards

imposed were adequate to provide Truong a fair hearing despite his incompetency.

So do we. Moreover, Truong’s assertion that the safeguards prevented him from

providing evidence of his rehabilitation and acceptance of responsibility fails

because Truong was represented by counsel, who presented evidence in support of

Truong’s claims and agreed Truong should not testify at the merits hearing, and

because Truong testified at the competency hearing that he did not know what he

did wrong or why he was in custody.

       CAT Claim. Truong did not exhaust his claim for CAT protection. “We have


                                         2
repeatedly held that failure to raise an issue in an appeal to the BIA constitutes a

failure to exhaust remedies with respect to that question and deprives this court of

jurisdiction to hear the matter.” Arsdi v. Holder, 659 F.3d 925, 928–29 (9th Cir.

2011) (internal quotation marks and citations omitted). In his notice of appeal to the

BIA, Truong’s general challenge that the “IJ erred in denying asylum, withholding

and relief under the Convention Against Torture” failed to “specify which issues

form the basis of the appeal.” Id. at 929 (internal quotation marks and citations

omitted). Because the BIA properly declined to review the CAT claim, we lack

jurisdiction and dismiss as to this claim. See id. at 930 (“[T]he BIA is presumably

aware of its ability to decline to review an argument when a petitioner has not

properly raised the argument on appeal to the BIA.” (internal quotation marks and

citation omitted)).

      PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN
      PART.




                                          3